Citation Nr: 1544364	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  10-15 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for an unspecified blood disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to October 1996, including in Southwest Asia from February 1991 to October 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The issue of entitlement to service connection for an unspecified blood disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Headaches had their onset in service.

2.  Hypertension had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for headaches have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for establishing entitlement to service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Analysis: Headaches

With respect to his headaches, the Veteran contends that "My headaches first started while at Fort Jackson after having my wisdom teeth removed.  The headaches [did] come and go during my military career."  At his July 2015 hearing, the Veteran testified that his headaches began in service in 1994 or 1995.  See transcript, p. 2.  He explained that "there [were] a lot of times I would slip and fall and hit my head...[and] probably get a headache."  Id., p. 3.  The Veteran stated that since his discharge from service, he continues to have the headaches, and receives treatment for them from VA.  Id., p. 5. The Veteran attributed his headaches to the falls he had in service.  Id., p. 12.  Additionally, in an August 2015 letter, the Veteran's aunt wrote that he began complaining of headaches during his visits home while in service, and that the headaches became more frequent and debilitating after separation from service.

The Board finds the Veteran's July 2015 testimony regarding his ongoing headaches since service to be both competent and credible.  The Veteran is competent to report on all things of which he has personal knowledge derived from his own senses, and the Veteran's headaches during and after service are subject to lay observation.  38 C.F.R. § 3.159(a)(2).  Moreover, the Veteran has post-service diagnoses of headaches from VA clinicians dated October 2004 and February 2005.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits, the report of diagnosis is relevant evidence that may support a finding of a current disability).

Further, the Board finds that the Veteran's statements regarding his ongoing headaches since service are credible based on their facial plausibility, their consistency with his VA treatment for headaches, and his demeanor when testifying at his hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996).

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's headaches are related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for headaches.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Analysis: Hypertension

With respect to his hypertension, the Veteran contends in his February 2009 statement that he has had borderline high blood pressure which began in service.  At his July 2015 hearing, the Veteran testified that his service treatment records document his high blood pressure, and that his hypertension had its onset during active duty.  See transcript, pp. 7, 15.

The Board finds that the Veteran's testimony regarding his elevated blood pressure in service is corroborated by his service treatment records.  As the March 2014 VA examiner correctly described, those records include documented episodes of elevated blood pressure readings during medical evaluation for other issues.

Moreover, the Veteran has multiple current diagnoses of hypertension from VA clinicians, including in September 2004, October 2004, February 2005, June 2008, July 2008, May 2014, August 2014, and January 2015.

The Board acknowledges the March 2014 VA examiner's negative nexus opinion.  However, because it relies solely on the absence of a diagnosis of hypertension before 2004, it warrants little probative weight.

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's hypertension is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for hypertension.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for headaches is granted.

Service connection for hypertension is granted.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim of entitlement to service connection for an unspecified blood disorder so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In May 2015, the Veteran reported that he has an unspecified blood condition related to environmental hazard in the Gulf War.  Where, as here, the Veteran has or appears to have an undiagnosed illness or medically unexplained chronic multisymptom illness, further development is required consistent with 38 C.F.R. § 3.317 (2015).

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical records that he has received for his unspecified blood condition, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should either be made accessible electronically or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his unspecified blood condition that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and onset of his symptoms of an unspecified blood condition.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating all pertinent outstanding records, afford the Veteran an appropriate VA examination as to his unspecified blood condition.

The examiner is asked to address each of the following questions:

(a) Please state whether the symptoms of any unspecified blood condition are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b) Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis?

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d) Is it at least as likely as not that any diagnosed blood disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's competent lay statements.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


